NO. 07-05-0181-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL D

                                    MAY 23, 2005
                           ______________________________

                                     MELVYN L. ASKEW,

                                                                Appellant

                                             v.

                                    THE STATE OF TEXAS,

                                                       Appellee
                         _________________________________

             FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

          NO. 2004-407,193; HON. BRADLEY S. UNDERWOOD, PRESIDING
                       _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Melvin L. Askew (appellant) appeals the denial of his motion to suppress. We

dismiss for want of jurisdiction.

       The record fails to reflect that 1) a final judgment has been entered in this cause, or

2) sentence has been pronounced in open court. Indeed, according to the docketing

statement executed by appellant, he disclosed that the appeal is interlocutory. Simply put,

we do not have jurisdiction over an interlocutory order denying a motion to suppress

evidence. McKown v. State, 915 S.W.2d 160, 161 (Tex. App.–Fort Worth 1996, no pet.).
      Accordingly, we dismiss the appeal for want of jurisdiction.



                                               Brian Quinn
                                               Chief Justice

Do not publish.




                                           2